r DETAILED ACTION
Claims 62-81 were pending. Claims 62-63, 65-68, and 70-79 were amended; claims 64, 69, and 80-81 were canceled. Claim 82 is new.
Claims 62-63, 65-68, 70-79, and 82 are pending and the subject of the Office Action below.

Priority
The instant application, filed November 19, 2018 is a continuation of 14/440,567, filed May 4, 2015, now U.S. Patent 10,130,637 and having 1 RCE-type filing therein. 14/440,567 is a national stage entry of PCT/US13/68352, with an International Filing Date of November 4, 2013. PCT/US13/68352 claims Priority from Provisional Application 61/721,800, filed November 2, 2012.

Claim Interpretation
Independent claim 62 states, “[a] composition promoting the reprogramming of a non-cardiomyocytic cell or tissue into cardiomyocytic cell or tissue comprising a therapeutically effective dose of an inhibitor of histone methyltransferase (HMT) activity or expression, and one or more of mir-1, mir-133, mir-208, and mir-499.” The “an inhibitor of modulator of histone methyltransferase activity or expression” is not a structure, but a function. Moreover this is a function inherent to a composition/structure (the inhibitor) and their properties, they are inseparable. Also, searching a function is not possible, so while the claim now requires one of several mir molecules in combination with “an inhibitor”, these mirs are old compounds in the art and are not patentable on their own. As such the claim requires the combination for potential 
Also, the progression of claims from 62-67 all read on a composition containing DZNep (the specific compound noted in claim 67). DZNep inherently has all the required properties of the claims 62-67. 
To the same end, claims drawn to a composition of matter, claims 73-79, are confusing as they do not (and cannot) require method steps. Therefore these claims that are farther limiting the composition of matter claim simply inform of the intended use of the composition. Therefore these claims are confusing as they talk about how the composition could be used, thought the intended use of the composition does not lend to patentability of the claims.
Functional Claiming: claim 62 as stated above is drawn to a composition of matter that is only limited by function. The claim requires “a composition” that comprises “an inhibitor of histone methyltransferase activity or expression.” There is no structure provided at the point of invention (see 112(a) and 112(b) rejections below). The purely functional claiming continues from claims 62-66, it’s only claim 67 that provided any structure. One might argue that claim 63 provides structure by stating “a small molecule, a polynucleotide, or a polypeptide,” but this is inadequate. One does not invent a small molecule or a genus of small molecules and then in claim 1 state, “claim 1. A small molecule for use as the specification outlines.” A small molecule is not adequate structure. The few claims with adequate structure are, claims 67-68, 80, and 81. The rest of the claims are purely functional and/or confuse composition of matter claims with method steps. Again, if one invents a several compounds that are modulators of histone methyltransferase activity or expression. 

On a side note, claim 70 requires the addition of “a JAK inhibitor” or “a histone deacylase inhibitor.” The problem here is that if patentability relies on the addition of another element to “a modulator of histone methyltransferase activity or expression” then this claim has purely functional language right at the point of novelty/invention. Therefore these claims also suffer from 112(a) and 112(b) problems, for using purely functional language (see the rejections below). If however the independent claim is allowable on its own, then the language here would be acceptable. In this case since any pharmaceutical formulation of DZNep is well known in the art, as a cancer treatment. The claim 70-72 are rejected as seen below.

Claim Rejections - 35 USC § 112
(Maintained/Partially New Based on Amendment)
Claims 62-63, 65-66, 68, 70-79, and 82 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the claimed:
In claim 62 “an inhibitor of histone methyltransferase activity or expression” is a purely functional recitation with no limitation of structure;
In claim 70 “a JAK inhibitor” is a purely functional recitation with no limitation of structure;
In claim 70 “a histone deacetylase inhibitor” is a purely functional recitation with no limitation of structure.
Applicant appears to be using a “means for” type claiming without the recitation of “means”..... Applicant's claim reads as:
In claim 62 as "a means for inhibiting histone methyltransferase activity or expression";
In claim 70 as "a means for inhibiting JAK ";
In claim 70 as "a means for inhibiting histone deacetylase"
When a claim uses the term “means” to describe a limitation, a presumption inheres that the inventor used the term to invoke § 112, ¶ 6. Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1375 (Fed. Cir. 2003). “This presumption can be rebutted when the claim, in addition to the functional language, recites structure sufficient to perform the claimed function in its entirety.” Id.
As the court set forth in LG Electronics:
"'[A] claim term that does not use 'means' will trigger the rebuttable presumption that § 112 ¶ 6 does not apply.' "Lighting World, Inc. v. Birchwood Lighting, Inc., 382 F.3d 1354, 1358 (Fed. Cir. 2004) (quoting CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1369 (Fed. Cir. 2002)). This presumption can be rebutted "by showing that the claim element recite[s] a function without reciting sufficient structure for performing that function." Watts v. XL Sys., 232 F.3d 877, 880 (Fed. Cir. 2000) (citing Rodime PLC v. Seagate Tech., Inc., 174 F.3d 1294, 1302 (Fed. Cir. 1999)). However, the presumption "is a strong one that is not readily overcome." Lighting World, Inc., 382 F.3d at 1358.
LG Electronics, Inc. v. Bizcom Electronics, Inc., 453 F.3d 1364, 1372
(Fed. Cir. 2006).
Because the Applicant did not use “means” to recite the limitations discussed above the presumption is that the Applicant did not intend to invoke interpretation of them under § 112, sixth paragraph. 
Applicant is reminded that 35 U.S.C. § 112, sixth paragraph, when enacted, was a statutory response to the Supreme Court’s decision in Halliburton Oil Well Cementing Co. v. Walker, 329 U.S. 1 (1946).
This general prohibition against the use of “purely functional claim language” (and the more specific Halliburton rule) has not been completely eliminated. Rather, “purely functional claim language” is now permissible but only under the conditions of 35 U.S.C. § 112, sixth paragraph, i.e., if its scope is limited to the corresponding structure, material, or act disclosed in the specification and equivalents thereof. 
In the absence of such limited construction, the concerns expressed by the Court in Halliburton are still applicable to prohibit the use of “purely functional” claim language. Hence, any claim that includes purely functional claim language, and which is not subject to the limited construction under 35 U.S.C. § 112, sixth paragraph, fails to meet the requirements of 35 U.S.C. § 112, first paragraph, according to reasoning in Halliburton and thus is unpatentable.
While the particular claim language involved in the Supreme Court's Halliburton decision uses the word “means,” the issue was claiming in a purely functional manner, a practice condemned by pre-existing case law, and not any particular problem associated uniquely with the word “means” as distinguished from other purely functional words and phrases. With regard to pre-existing case law around the time of the Supreme Court's Halliburton decision, see In re Fuetterer, 319 F.2d 259, 263 (CCPA 1963), wherein the Court of Customs and Patent Appeals explained:
In the Fullam case [In re Fullam, 161 F.2d 247 (CCPA 1947)], this court stated that some claims were properly rejected as “functional in claiming merely the desired result well known to and sought after by workers skilled in the art.” Claims directed merely to a “desired result” have long been considered objectionable primarily because they cover any means which anyone may ever discover of producing the result. See, e.g., O'Reilly v. Morse, 15 How. 62; Heidbrink v. McKesson, 290 F. 665. 
When an applicant has not given notice to the public that his or her purely functional claim element is to be limited by the application of 35 U.S.C. § 112, sixth paragraph, a first USPTO concern is that the claim is indefinite under 35 U.S.C. § 112, second paragraph. A second USPTO concern is that such unlimited purely functional claiming may reasonably be construed to encompass any and all structures for performing the recited function, including those which are not what the applicant invented. Thus, it is doubly critical that the USPTO be in possession of such public notice when making a determination to grant a patent. That is, when the limitation encompasses any and all structures or acts for performing a recited function, including those which were not what the applicant had invented, the disclosure fails to provide a scope of enablement commensurate with the scope of the claim and the claim would violate the prohibition of Halliburton.
The Supreme Court’s Halliburton case remains viable for claims having purely functional claim language which is unlimited either by (1) the application of 35 U.S.C. § 112, sixth paragraph, or (2) the additional recitation of structure.
In the present case, claim the purely functional limitations violate the rule set forth in Halliburton, because the claims are not limited by the application of 35 U.S.C. § 112, sixth paragraph, and they do not contain any additional recitation of structure. As such, these claims are unpatentable under 35 U.S.C. § 112, first paragraph, for lack of an enabling disclosure commensurate with the scope of the claims. 
Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim. Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See also Datamize LLC v. Plumtree Software Inc., 75 USPQ2d 1801 (Fed. Cir. 2005) where a claim directed to a software based system for creating a customized computer interface screen recited that the screen be "aesthetically pleasing," which is an intended result and does not provide a clear cut indication of scope because it imposed no structural limits on the screen. Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197. For more information regarding the written description requirement and enablement requirement under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, see MPEP §§ 2161-2164.08(c). Examiners should keep in mind that whether or not the functional limitation complies with 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is a different issue from whether the limitation is properly supported under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or is distinguished over the prior art.
Response to Arguments: Applicant’s amendments have not cured the rejection, therefore the rejection stands. No other arguments were made.

	Claim Rejections - 35 USC § 112
(Maintained/Partially New Based on Amendment)
Claims 62-63, 65-66, 68, 70-79, and 82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 62 “an inhibitor of histone methyltransferase activity or expression” is a purely functional recitation with no limitation of structure;
In claim 70 “a JAK inhibitor” is a purely functional recitation with no limitation of structure;
In claim 70 “a histone deacetylase inhibitor” is a purely functional recitation with no limitation of structure.
These claim limitations don’t posit any structural requirement, only a function (to modulate or inhibit to a specific pathway or enzyme). See MPEP 2173.05(g). The language used does not modify a structure, but is the only language provided to define the structure. The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty") (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)); see also United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 234 (1942) (holding indefinite claims that recited substantially pure carbon black "in the form of commercially uniform, comparatively small, rounded smooth aggregates having a spongy or porous exterior"). In this case the language simply recites a function or result achieved by the invention, and therefore the metes and bounds of the claim are not defined.
Response to Arguments: Applicant’s amendments have not cured the rejection, therefore the rejection stands. No other arguments were made.

Claim Rejections - 35 USC § 103
(Maintained)
Claims 62-63, 65-68, 73-79, and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Yu US 2011/0053882 published March 3, 2011 in view of Brown et al. US 2009/0176723 published July 9, 2009.
Claim 81 is encompassed by a composition of DZNep and mir-133. Therefore the rejection renders obvious combining DZNep (a cancer treatment) with mir-133 (a cancer treatment). 
Yu teaches a pharmaceutical combination of DZNep and SAHA (an inhibitor of JAK-1). Yu at [0109] In some embodiments the combination is administered to the patient by one or more of the routes consisting of enteral, intravenous. Yu at [0010] [i]n a fourth aspect the invention provides the use of a compound of general formula (I) in the treatment of a bowel tumor, including a rectal tumor and a colon tumor. In this regard the invention also relates to the use of a compound of general formula (I) in the manufacture of a medicament for the treatment of a bowel tumor, e.g. bowel cancer. 
Brown teaches in claims 79 and 81 that compositions containing miR-133 is used to treat colon cancer:
79. A method for treating cancer in a subject comprising administering to the subject an effective amount of one or more synthetic miRNA molecules and/or miRNA inhibitors corresponding to miR-21, miR-126, miR-143, miR-145, miR-188, miR-200b, miR-219, or miR-331. 
81. The method of claim 79, wherein the cancer is colon cancer and the subject is administered 1) one or more miRNA inhibitors corresponding to miR-2 1, miR-106, miR-189, miR-200b, miR-223, miR-224, miR-31, and/or miR-17; and/or 2) one or more miRNAs corresponding to miR-145, miR-143, miR-133, miR-342, miR-125a, miR-195, miR-30a, miR-10a, miR-130, miR-130a, miR-192, miR-194, miR-215, miR-144, miR-23, miR-26a, miR-126, miR-199a, miR-188, miR-331, and/or miR-21.
	A person of ordinary skill in the art looking to successfully treat colon cancer would look to combine treatments to get the best effect prior to development of resistance. To that end one would look to combine two compounds having different effects within the tumor. As such one would be reasonably successful in combining the inventions of Yu and Brown as they are both directed towards treating colon cancer. Therefore the instant invention was prima facie obvious at the time of filing.
Response to Arguments: Applicant’s amendments have not cured the rejection, therefore the rejection stands. Applicant’s argument that there is no motivation to combine is both incorrect. The motivation is, to treat colon cancer as noted in the rejection, but moreover Applicant’s arguments about synergy in cardiac reprogramming is irrelevant to the claims as proposed. While this argument is relevant to “a method” claim, the claims are directed to a composition, therefore the rejection stands as the arguments are not persuasive. 

Conclusion
No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SCHMITT whose telephone number is (571)270-7047.  The examiner can normally be reached on M-F 8-6 MidDay Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J SCHMITT/Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629